UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    August 17, 2005

                                          Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-3599

UNITED STATES OF AMERICA,                          Appeal from the United States District
              Plaintiff-Appellee,                  Court for the Southern District
                                                   of Illinois
      v.
                                                   No. 4:04CR40028-001-JPG
ANDRES BARAJAS-HERNANDEZ,
           Defendant-Appellant.                    J. Phil Gilbert,
                                                   Judge.



                                        ORDER

       Andres Barajas-Hernandez pleaded guilty to being present in the United States
without authorization after having been deported following a conviction for an
aggravated felony, 8 U.S.C. § 1326(b)(2), and was sentenced to 18 months’
imprisonment. He filed an appeal challenging his sentence and on June 23, 2005, this
court ordered a limited remand so that the district court could inform us whether it
would have imposed the same sentence had it known the federal Sentencing Guidelines
were not binding. See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
      The district court judge has replied that he would impose the same sentence
today knowing that the Guidelines are not mandatory. Therefore, we will affirm the
original sentence so long as it was reasonable. See Paladino, 401 F.3d at 484.
      We invited the parties to file any arguments concerning the appropriate
disposition of the appeal in light of the district court’s decision. In response, Barajas-
No. 04-3599                                                                  Page 2


Hernandez has conceded that his sentence of 18 months is reasonable because it falls
within the applicable Guidelines range. See United States v. Mykytiuk, 2005 WL
1592956 *1 (7th Cir. 2005) (stating that a sentence within the Guidelines is
presumptively reasonable). Accordingly, the judgment of the district court is
                                                                       AFFIRMED.